Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 3rd, 2020, May 5th, 2020 and July 1st, 2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (WO 2014/178221, as evidenced by the machine translation).

    PNG
    media_image1.png
    2314
    2056
    media_image1.png
    Greyscale

	Regarding claim 1, Hayashi discloses a contact lens (Figs. 1-2) comprising: 
a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); and 
a first optical device (28A) that is mainly provided in a circular region opposed to a pupil (as shown in Fig. 2, 28A is opposite the pupil) that becomes small by contraction in a case where the lens unit is placed on the eyeball (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), and provides an action that is different from an action of the lens unit to light entering the eyeball (Pg. 4, lines 
Regarding claim 2, Hayashi further discloses wherein the first optical device performs polarization separation, light volume attenuation, wavelength conversion, wavelength selection, or expansion of wavelength distribution (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”). 
Regarding claim 3, Hayashi further discloses wherein the first optical device changes a degree of the action ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”) in accordance with sound pressure or an amount of heat ([0060], “The sensor 27 is any one of various kinds of sensors for sensing external environment (peripheral) information of the contact lens 1 and is, for example, a pressure sensor … vibration sensor”).
Regarding claim 4, Hayashi further discloses further comprising: a sensor device (Fig. 1, 27) that senses a change in an external environment ([0060], “The sensor 27 is any one of various kinds of sensors for sensing external environment (peripheral) information of the contact lens 1 and is, for example, a pressure sensor … vibration sensor”); and a control unit that controls the degree of the action of the first optical device on a basis of a sensing signal outputted from the sensor device ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light 
Regarding claim 5, Hayashi further discloses wherein the first optical device is provided within the lens unit (as shown in Fig. 1, the device is built into the lens).
Regarding claim 6, Hayashi further discloses further comprising: a second optical device (28B) that is mainly provided in a ring region opposed to an outer edge of the pupil (as shown in Fig. 2, 28B is opposite the edge of the pupil) that becomes large by expansion in a case where the lens unit is placed on the eyeball (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), and provides an action that is different from the action of the lens unit to the light entering the eyeball (Pg. 4, lines 48-49, “The region 1 ⟨/ b⟩ B is formed by the second adjustment part 28 ⟨/ b⟩ B and adjusts the light that passes through the region 1 ⟨/ b⟩ B”).
Regarding claim 7, Hayashi discloses a contact lens (Figs. 1-2) comprising: 
a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); and 
an optical device (28B) that is mainly provided in a ring region opposed to an outer edge of a pupil (as shown in Fig. 2, 28B is opposite the edge of the pupil) that becomes large by expansion in a case where the lens unit is placed on the eyeball (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)), and provides ⟨/ b⟩ B is formed by the second adjustment part 28 ⟨/ b⟩ B and adjusts the light that passes through the region 1 ⟨/ b⟩ B”).
Regarding claim 11, Hayashi further discloses wherein the optical device is provided within the lens unit (as shown in Fig. 1, the device is built into the lens).
Regarding claim 15, Hayashi discloses a contact lens (Figs. 1-2) comprising: 
a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); 
a sensor device that senses a change in an external environment (27); and 
an optical device that is provided in the lens unit, and changes a degree of an own action ([0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”) of the optical device on a basis of a sensing signal outputted from the sensor device (Fig. 5, [0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”).
Regarding claim 16, Hayashi discloses a contact lens (Figs. 1-2) comprising: 
a lens unit to be placed on an eyeball (as shown in Fig. 2, the contact lens is placed on an eyeball); and 
an optical device that is provided in the lens unit, and performs wavelength conversion, wavelength selection, or expansion of wavelength distribution on light entering the eyeball (Pg. 4, lines 23-24, “adjusting portion 28 </ b> A, and the amount and the wavelength region of light passing through the region 1 </ b> A are adjusted”).

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (US 2012/0194780).
Regarding claim 12, Back discloses a contact lens (Fig. 1) comprising: 
a lens unit to be placed on an eyeball ([0024], “contact lens is placed on the eye of the human patient”); and 
an optical device that is provided in the lens unit, and exhibits viewing angle characteristics that make an amount of blur in a peripheral portion of a visual field (examiner interprets 26 as the peripheral portion and 22 as the central portion) larger than an amount of blur in a central portion of the visual field ([0071], “at least one of the sub-rings, such as sub-ring 26a, being a portion of the myopic defocus region 14”, examiner interprets defocus as blur).
Regarding claim 14, Back discloses wherein the optical device is provided within the lens unit (as shown in Fig. 1, the device is built into the lens).

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otis (US 2015/0186701).
Regarding claim 17, Otis discloses a contact lens (Figs. 1, 2A-2B) comprising 
a lens unit to be placed on an eyeball (210); 
a light-emitting device provided in the lens unit (276); 
a sensor device that senses a change in an external environment (278); and 

Regarding claim 18, Otis further discloses wherein the light-emitting device is provided in a region opposed to a circumferential rim of an iris in a case where the lens unit is placed on the eyeball (as shown in Fig. 2C, the device is located opposite of the edge of the iris).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2014/178221, as evidenced by the machine translation) in view of Leip (US 2017/0285370).
Regarding claim 8, Hayashi discloses as is set forth in claim 7 rejection above but does not specifically disclose wherein an optical device performs light volume amplification, contrast emphasis, wavelength conversion, wavelength selection, or expansion of wavelength distribution. 
However Leip, in the same field of endeavor, teaches wherein an optical device (110) performs light volume amplification, contrast emphasis, wavelength conversion, wavelength selection, or expansion of wavelength distribution ([0018], “As the intensity of light continues to decrease successive concentric rings 114, 112, 110 change from a substantially opaque state to a translucent state, thereby increasing the translucent portion of the lens, as illustrated in FIG. 2D-2A”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Hayashi with the wherein an optical device performs light volume amplification, contrast emphasis, wavelength conversion, wavelength selection, or expansion of wavelength distribution as taught by Leip, for the purpose of increasing the amount of light entering the eye ([0018]).
Regarding claim 9, Hayashi in view of Leip discloses as is set forth in claim 8 rejection and Hayashi further discloses wherein the optical device changes a degree of the action ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal 
Regarding claim 10, Hayashi in view of Leip discloses as is set forth in claim 9 rejection and Hayashi further discloses further comprising: a sensor device (Fig. 1, 27) that senses a change in an external environment ([0060], “The sensor 27 is any one of various kinds of sensors for sensing external environment (peripheral) information of the contact lens 1 and is, for example, a pressure sensor … vibration sensor”); and a control unit that controls the degree of the action of the optical device on a basis of a sensing signal outputted from the sensor device ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Back (US 2012/0194780) in view of Hayashi (WO 2014/178221, as evidenced by the machine translation).
Regarding claim 13, Back discloses as is set forth in claim 12 rejection above but does not specifically disclose further comprising: a sensor device that senses a change in an external 
However Hayashi, in the same field of endeavor, teaches further comprising: a sensor device that senses a change in an external environment (Fig. 2, 27); and a control unit that controls a degree of the action of the optical device on a basis of a sensing signal outputted from the sensor device ([0093], “a sensing result of a light sensor (example of sensor 27) in Step S103. The trigger signal detection unit 21a outputs a value of the detected light amount to the adjustment control unit 21b”, [0095], “the adjustment control unit 21b controls the first adjustment unit 28A so as to reduce an amount of light to be transmitted through the region 1A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Back with the further comprising: a sensor device that senses a change in an external environment; and a control unit that controls a degree of the action of the optical device on a basis of a sensing signal outputted from the sensor device as taught by Hayashi, for the purpose of controlling the amount of incoming light ([0093]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        13 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872